Case 8:19-mj-00428-DUTY Document 3 Filed 06/18/19 Page 1 of 2 Page ID #:159




   j
    I      Case 8:19-mj-00428-DUTY *SEALED* Document 1-1 *SEALED*
                                              Paae ID #:40
                                                                                                             Filed 05/28/19 Page 1 of 40
         AO 93 (Rev. 12/09) Search and Seizure Warrant (USAO COCA Rev 01/2015)




         ORIGINAL                              UNITED STATES DISTRICT COURT
                                                                              for the
                                                                   C entral District of California

                           In th e Matt er of the S earch of                         )
                       (Briefly describe the property to be searched                 )
                        or identify ihe person by name and addressj                  ) Case No. 8:19-MJ-00428
            Black 8 GB flash drive seized on February 5, 2019.                       )
                                                                                     )
                                                                                     )

                                                     SEARCH AND SEIZURE WARRANT
        To :      Any authoriz ed law enforcement o ffic er

                 An application by a federal law enforcement officer or an attorney for the government requests the search
        of the following person or property located in the         Central           District of           California
        (identify the person or describe the property to be searched and give its /ocationj:
               See Attachment A-6

                  The person or pr operty to be searched, described above , is believ ed to conceal (identify the person or describe the
        property to be seized):
               See Attachment B


                I find that th e affidavit(s), or any recorded testimo ny, establish p robable caus e to s earch and seize the person or
        property.

                  YOU ARE COMMANDED to execute this warrant on or before                              14 days from the date of its issuance
                                                                                                                   (not to exceed 14 days)
               0 in the daytime 6:00 a.m. to IO p.m.                   � at any time in the day or night as I find reasonabl e cause has been
                                                                         e stablish e d.


                 Unless delayed notice is authorized below, you must give a copy of the warrant and a rec eipt for the pro perty
        tak en to the person from whom, or from whos e premises, th e pr op erty was taken, or leave the copy and receipt at the
        place where th e property was taken.
               The officer executing this warrant, or an offic er pre sent during the ex ecution of the warrant, must prepare an
       inventory as required by law and promptly return this warrant and inventory to United Stat es Magistrate Judge
       �n duty at the time of the return througb_a filing with the Clerk's Office.
                                         (name)

              0 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
        of trial), and authorize the officer executing this warrant to delay notice o t person who, or whos e property, will be
        searched or seized (check the appropriaie hox) 0 for ___ _ days (not t ex eed 30).
                                                       0 until, the facts justifyin 1e lat er specific date of ___

        Dat e and time issued:


        City and state:      Santa Ana, Californ_i__
                                                   a         ______                      _ __D ouglas F.       rmick, U.S. Magistrate Judge
                                                                                                                                         · ---·- -
                                                                                                           Printed name and title



AUSA Jake D. Nare, x33549
Case 8:19-mj-00428-DUTY Document 3 Filed 06/18/19 Page 2 of 2 Page ID #:160




        Case 8:19-mj-00428-DUTY *SEALED* Document 1-1 *SEALED*                                           Filed 05/28/19 Page 2 of 40
                                           Page ID #:41
      AO 93 (Rev. I Z/09) Search and Sei=ure Warrant (/>age 2)

                                                                      Return
      Case No.:                               Date and time warrant executed:      Copy ofwarrant and inventory left with:
       8: 19-MJ-00428                           <Pl I,     l't                       £_Q..,\(.__          l�
      Inventory made in the presence of:
                                                     lr.dl-\.C...
     Inventory of the property taken and name ofany person(s} seized:
     (Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
     seized pursuant to the warrant (e.g., type of documents, as opposed to "miscellaneous documents") as well as the approximate
     volume of any documents seized (e.g., number of boxes). If reference is made to an attached description of property, specify the
     number of pages to the attachment and any case number appearing thereon.]
                                                                                s�\ u--c\               6-Y'          �\-J       i;-,
                                                                                   '-' .f-     -:r:\. (\, \1-r S 1\ Cj 4 h_ "h




     I declare under penalty of pe,jury that I am an officer who executed this warrant and that this inventory is correct and
     was returned along with the original warrant to the designated judge through aft.ling with the Clerk's Office.



                    l
     Date: _lo lot\� __ _
                                                                                             E..>:ecuting officer ·s signature

                                                                      _ _.S�urJ _                  p·        � AN �t;L__
                                                                                                Printed name and title
                                                                                                                                    lt-L _ ,-
                                                                                                                        .Sf£( I /n- ricu�T




AUSA Jake 0. Nare, x33549
